UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4626
RICKEY G. YOUNG,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4627
RICKEY G. YOUNG,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James P. Jones, District Judge.
                      (CR-00-81, CR-00-122)
                      Submitted: April 30, 2003
                       Decided: June 11, 2003
   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
Barry L. Proctor, Abingdon, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, Rick A. Mountcastle, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.
2                      UNITED STATES v. YOUNG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rickey G. Young was convicted of five counts of willful failure to
file federal income tax returns, in violation of 26 U.S.C. § 7203
(2000), and one count of criminal contempt, in violation of 18 U.S.C.
§ 401 (2000). Young’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising two potential
issues for review but stating that, in his view, there are no meritorious
issues for appeal. Young was advised of his right to file a pro se sup-
plemental brief, but did not do so.

   Counsel first suggests that joinder of the mail fraud counts with the
tax return counts was not proper under Fed. R. Crim. P. 8, and the dis-
trict court erred in denying Young’s motion to sever the mail fraud
counts for a separate trial. We review the district court’s refusal to
grant a misjoinder motion de novo to determine whether the initial
joinder of the offenses was proper under Rule 8(a). United States v.
Mackins, 315 F.3d 399, 412 (4th Cir.), petition for cert. filed, (U.S.
Apr. 2, 2003) (No. 02-9992). If joinder was proper, review of the
denial of a motion to sever is for abuse of discretion under Fed. R.
Crim. P. 14. Id. Our review leads us to conclude that the charges were
properly joined in the superseding indictment and that the district
court did not abuse its discretion in denying Young’s motion to sever.

   Counsel also raises as a potential issue that the district court erred
in denying Young’s motion for a new trial after his motion for judg-
ment of acquittal was granted as to the counts charging mail fraud.
We review the district court’s ruling on a motion for a new trial for
abuse of discretion. See United States v. Rhynes, 206 F.3d 349, 360
(4th Cir. 1999) (en banc). We conclude that this argument is without
merit because the evidence supporting the mail fraud counts would
have been admissible as other crimes evidence under Fed. R. Evid.
404(b) in a separate trial on the counts charging failure to file income
                       UNITED STATES v. YOUNG                          3
tax returns. United States v. Queen, 132 F.3d 991, 994 (4th Cir.
1997).

   Counsel also summarized four additional issues that Young desired
to be raised on appeal, but which counsel believed did not merit
extended discussion. We have reviewed the record and conclude that
these arguments are without merit.

   In accordance with Anders, we have reviewed the entire record in
this case. We have found no meritorious issues for appeal, and there-
fore affirm Young’s convictions and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED